The trial of this case in the court below appears regular in all respects. It resulted in a judgment for plaintiff in the total sum of $696.80, and from said judgment defendant below appealed to this court, and as the law requires made and executed a supersedeas bond, conditioned as provided by law.
The submission of this cause in this court was had on January 20, 1944, the order being: "January 20, 1944. Submitted on motion to affirm by appellee."
The motion to affirm is well taken, and must be granted, as no insistence of error by brief or otherwise is presented. Roberts v. Morgan County National Bank, 24 Ala. App. 185,132 So. 435.
The judgment of the lower court is affirmed in all things and execution shall issue against defendant and the sureties on the supersedeas bond in accordance with the provisions of said supersedeas bond for the amount of the judgment, and interest thereon; also for ten per cent damages, and costs, as provided by law. Title 7, Section 814, Code of Alabama, 1940.
Affirmed with instructions. *Page 331